Petitioner, an inmate, brought this CPLR article 78 proceeding challenging certain determinations denying his grievances related to his removal from the Sex Offender Counseling and Treatment Program as well as a determination withholding good time because of such removal. Petitioner has appealed Supreme Court’s dismissal of the petition. The Attorney General, however, has advised this Court that petitioner was released from custody on February 26, 2011, his maximum expiration date. In view of this, the appeal is now moot with respect to all of the determinations at issue (see Matter of Johnson v New York State Dept. of Correctional Servs., 70 AD3d 1081 [2010]; Matter of La Tour v New York State Dept. of Correctional Servs. Cent. Off. Review Comm., 5 AD3d 890, 891 [2004]). Accordingly, it must be dismissed.
Peters, J.P., Spain, Malone Jr., Kavanagh and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.